Title: James Madison to Alexander Garrett, 11 May 1827
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                May 11. 1827
                            
                        
                        Since I recd. yours of May 3, I have recd. the enclosed offer of a Loan from Mr. T. J. Randolph as Trustee of
                            Mrs. Randolph, accompanied by a copy of the paper drafted by Mr. Johnson, from whom I have not heard the result of his
                            communication with the Literary Board. With a view to hasten a provision for debts of the University, I can not do better
                            than put into your hands the two paper<s with a> request that you will state their contents to the Visitors
                            by mail, and as soon as answers of a majority sh<all> give a san<c>tion take the proper steps for giving it
                            effect. For myself you will consider me as concurring in whatever may be approved by any three of my Colleagues. I am
                            sorry to give you so much extra trouble on this occasion, but the dispatch which will be favored by it will I hope excuse
                            it: and Mr Trist will I am sure readily aid in the task imposed by it With sincere esteem 
                        
                            
                                James Madison
                            
                        
                    